Per Curiam.
Plaintiffs brought this action in the district. court for Logan county to cancel and enjoin performance of a contract' for the construction of a gymnasium for the Logan county high school. While the original suit was pending, the county seat of Logan county was moved from Gandy to Stapleton, and supplemental petitions were filed by which it was sought to permanently enjoin the construction of any gymnasium and also to enjoin the maintenance *868of a county high school at any place other than the new county seat.
The trial court in its decree canceled the specific contract for the erection of a gymnasium and enjoined performance thereof, but refused to enjoin the expenditure of the proceeds of a bond levy for the erection of the gymnasium and also refused to enjoin the operation of a county high school at Gandy. Plaintiffs and interveners have appealed.
We have carefully examined the record and find the same to be free from prejudicial error. The judgment of the district court is therefore
Affirmed.